GOLDTHWAITE, J.
1. The rule in this court is, that the complaint in actions for forcible entry or a detainer will not be looked to for defects, unless a demurrer was interposed and overruled in the court below. [Hilliard v. Carr, 6 Ala. Rep. 557; Wright v. Lyle, 4 Ib. 112.] Here the defendant’s demurrer was sustained, and if the amendments were not satisfactory, he should have demurred again. In the cases just cited, we held, however, if the defect in the description of the premises recovered was so uncertain, that no judgment could be rendered for any particular premises, a reversal would be the consequence.
In Sturdavent v. Murrill, 8 Porter, 322, with reference to the description necessary in ejectment suits, we said it must be such as will inform the defendant what he is to defend against, and the court for what it is called to render judg*612ment. In the case before the court, the complaint describes the land sought to be recovered, as containing 320 acres, being the same on which the defendant resided at the time of the complaint, and had resided the preceding year. This we think was sufficiently precise to inform the party what he was required to answer, and there is no difficulty in advising the executive officer of the court of the same matter. But independent of this, it is also described as land which the-plaintiff rented to a named person, in 1844, and which then was occupied by him. These descriptions would either of them be good in a deed, or devise, and, in our judgment, are so in a complaint of this nature. There is much intrinsic difficulty in describing lands, when the precise metes and bounds are not determined by natural or artificial objects, and in general, a description, by referring to the occupancy of individuals in possession, is as certain as is necessary.
2. As all the objections to the complaint, except the one just examined, are, under the decisions cited, considered as cured by the verdict, it only remains to ascertain, whether or not, there was error in refusing the specifiic charges demanded by the defendant. It will be seen, the evidence before the jury is not stated; therefore, if the charges might correctly be refused, under any condition of proof, there is po error shown on the record.
The statute makes a distinction between forcible detainers and such as are unlawful only. The latter class seems to apply chiefly, if not exclusively to tenants who shall wilfully, and without force, hold over against their landlords, or the persons to whom the remainder, or reversion of the estate leased, still belong, after demand and notice in writing, for the delivery of the possession. But it extends also, to all persons in possession of the lands, &c., by, from, or under, or by collusion, with the tenant. [Dig. 251, § 5.] Now, in view of this statute, it is very clear the defendant might be guilty of an unlawful detainer, although he was not a tenant of the plaintiff. Nor is it necessary it should be shown, he recognized the tenant of the plaintiff, who we will presume, was in the occupation of the premises the preceding year, as his landlord, because, if he was in under him, or by him, or by collusion with him, he was amenable to the plaintiff-in this form *613of action. The statute intended to protect the possession of the landlord, against any act of the tenant, or the acts of others permitted by him. There is nothing shown in the record from which we can pronounce this was not the condition of the defendant, and therefore cannot say the refusals so to instruct the jury was erroneous.
There is no available error disclosed by the record, and the judgment is affirmed.